Case 3:18-cv-14834-MAS-ZNQ Document 13 Filed 01/16/19 Page 1 of 2 PagelD: 53

ATTORNEYS AT LAW

 

301 Main Street, Suite 3

561 Broadway, Suite 2 Allenhurst, New Jersey 07711
Bayonne, New Jersey, 07002 Tel: 732- 663-1920 « Fax: 732- 663-0011
*Reply to Allenhurst office

ESCANDON, FERNICOLA, ANDERSON & COVELLI

204 Court House Lane, Suite 202
Toms River, New Jersey 08753

 

ROBERT C. FERNICOLA
rfernicola@efalawfirm.com

ROBERT M,. ANDERSON#*?*
randerson@efalawfirm.com

VICTOR M. COVELLI**
veovelli@efalawfirm.com
January 16, 2019

BERNARD P. ESCANDON
1914 — 1996

Magistrate Douglas E. Arpert

U.S. District Court

Clarkson S. Fisher Federal Bldg. & U. S. Courthouse
402 E. State Street

Trenton, NJ 08608

SCOTT M. MCPHERSON
smepherson@efalawfirm.com

ROBERT W. SLOMICZ
Rslomicz@efalawfirm.com

MICHAEL F. O°CONNOR
OF COUNSEL

MAGGI 8. KHALIL MAKSOUD
OF COUNSEL

Re: Miquenel Altidor vs. Toms River Police Dept., et al

Case 3:18-cv-14834-MAS-DEA

Our File #14864

Dear Magistrate Arpert:

This office represents the plaintiff in connection with the above matter which is scheduled for an

Initial Conference on January 22, 2019.

Please be advised I am scheduled to take my daughter back to college out of state on that date
and respectfully request an adjournment of this Conference. My office has no other coverage.

My adversary has consented to this request.

Thank you for your cooperation in this matter.

  

Respectfully,

RMA:;jd

CC: Thomas E. Monahan, Esquire

. ANDERSON

 
 

 

*Certified by The Supreme Court of New Jersey as a Civil Trial Attorney ** Admitted to the PA and CA Bar

+ Member of the Million Dollar Advocates Forum
Case 3:18-cv-14834-MAS-ZNQ Document 13 Filed 01/16/19 Page 2 of 2 PagelD: 54

Janet Donovan

From: Robert Anderson <randerson@efalawfirm.com>

Sent: ‘ ' Thursday, November 15, 2018 2:36 PM

To: ‘Janet Donovan’; ‘Scott M. McPherson’

Subject: FW: Activity in Case 3:18-cv-14834-MAS-DEA ALTIDOR et al v. TOMS RIVER POLICE

DEPARTMENT et al Notice of Hearing

From: njdefiling@njd.uscourts.gov [mailto:njdefiling@njd.uscourts.gov]

Sent: Thursday, November 15, 2018 12:05 PM

To: njdefiling@njd.uscourts.gov

Subject: Activity in Case 3:18-cv-14834-MAS-DEA ALTIDOR et al v. TOMS RIVER POLICE DEPARTMENT et al Notice of
Hearing

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
U.S. District Court
District of New Jersey [LIVE]
Notice of Electronic Filing

The following transaction was entered on 11/15/2018 at 12:04 PM EST and filed on 11/15/2018

 

Case Name: ALTIDOR et al v. TOMS RIVER POLICE DEPARTMENT et al
Case Number: 3:18-cv-14834-MAS-DEA
Filer:

Document Number: 11

Docket Text:

NOTICE of Hearing: Initial Conference set for 1/22/2018 11:00 AM in Trenton - Courtroom 6W
before Magistrate Judge Douglas E. Arpert. Attention Counsel: The Joint Discovery Plan is
due (7) days prior to the conference. Please do not e-file. Please e-mail this document to
dea_orders@njd.uscourts.gov(ce3)

3:18-cv-14834-MAS-DEA Notice has been electronically mailed to:
ROBERT M. ANDERSON _ randerson@efalawfirm.com, smcpherson@efalawfirm.com

THOMAS E. MONAHAN _— tem@gm-law.net, ae@gm-law.net, jjm(@em-law.net

 

3:18-cv-14834-MAS-DEA Notice has been sent by regular U.S. Mail:
